Case 16-11046-mdc          Doc 69     Filed 06/05/20 Entered 06/05/20 09:32:45             Desc Main
                                      Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                  :
                                                        :
         Joseph Berti                                   :       Case No.:16-11046(MDC)
                                                        :
         Debtor                                         :       Chapter 13


         MOTION TO RECONSIDER ORDER MODIFYING AUTOMATIC STAY

         Comes Now, Joseph Berti, hereinafter referred to as “Debtor” and moves this Honorable

Court to vacate its May 4, 2020 Order Modifying Section 362 Automatic Stay and in support

thereof avers the following:

         1.       The above captioned bankruptcy matter was filed as a Chapter 13 on or about

February 18, 2016.

         2.       The Chapter 13 bankruptcy matter was assigned case number 16-11046.

         3.       The Chapter 13 Plan was confirmed by this Honorable Court on August 18, 2016.

         4.       On or about November 30, 2018, Nationstar Mortgage, LLC (hereinafter referred

to as “Nationstar”) filed a Motion for Relief from Stay.

         5.       On or about April 11, 2019, Debtor and Nationstar entered into a Stipulation,

attached hereto as Exhibit “A”, wherein Debtor agreed to cure Post-petition arrears.

         6.       On or about, April 24, 2020 Nationstar filed a Certification of Default of the

Stipulation and this honorable Court entered an Order on or about May 4, 2020, granting the

November 30, 2018 Motion for Relief from Stay.

         7.       Debtor was unable to pay during the months of March 2020 through April 2020

due to COVID-19 and loss of income.
Case 16-11046-mdc        Doc 69    Filed 06/05/20 Entered 06/05/20 09:32:45           Desc Main
                                   Document     Page 2 of 2



       8.      Debtor applied for unemployment and once he began receiving payments, made

payments to the creditor for March and April, which were accepted by the creditor.

       9.      The Debtor is desirous of keeping his real property located at 3249 Princeton

Avenue, Philadelphia, PA 19149 and to that aim will ascertain and pay any and all post-petition

delinquencies prior to the hearing on the instant Motion.

       WHEREFORE, for the reasons stated herein, the Debtor respectfully request that this

Honorable Court Vacate May 4, 2020 Order Modifying the Automatic Stay.



                                                     Respectfully submitted,

                                                     /s/ Brad J. Sadek, Esquire
Dated: June 5, 2020                                  Brad J. Sadek, Esquire
                                                     Sadek and Cooper
                                                     1315 Walnut Street
                                                     Suite 502
                                                     Philadelphia, PA 19107
